Citation Nr: 0315678	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to February 
1974.  He died on April [redacted], 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1998 decision by the RO.  

The Board remanded the case to the RO in January 2001 for 
additional development of the record.  

The Board notes that a claim of service connection for the 
cause of the veteran's death was denied by the RO in an 
unappealed June 1996 decision, and that in a June 1998 
Statement of the Case, the RO reopened the claim of service 
connection for the cause of the veteran's death, but then 
denied the claim on the merits.  

Nevertheless, the Board is required to consider whether the 
appellant has submitted new and material evidence warranting 
the reopening this claim before considering the claim on the 
merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); Barnett 
v. Brown, 8 Vet. App 1 (1995).  As such, the issue in 
appellate status is as listed hereinabove.  



FINDINGS OF FACT

1.  The RO, in an unappealed decision dated in June 1996, 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  This was a final disallowance 
of this claim.  

2.  The evidence received since the June 1996 decision, 
reviewed along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of this claim.  



CONCLUSIONS OF LAW

1.  A June 1996 RO decision, which denied the appellant's 
claim of service connection for the cause of the veteran's 
death is a final decision.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2002).  

2.  The evidence submitted in support of the appellant's 
attempt to reopen her claim of service connection for the 
cause of the veteran's death is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that service connection is warranted for 
the cause of the veteran's death.  As noted above, the 
veteran died in April 1996.  During his lifetime, service 
connection was established for asbestosis and a left ear 
disability.   

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
66 Fed. Reg. 45620 (codified at 38 C.F.R. § 3.159(a)-(c)).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The application 
to reopen the claim for service connection for the cause of 
the veteran's death was received in March 1998 and as such, 
the version of 3.156(a) in effect prior to August 29, 2001 is 
for application.  

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  38 C.F.R. § 3.159 (2002).  

Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
appellant's application to reopen the claim for service 
connection for chloracne.  38 U.S.C.A. § 5103 (2002); 
38 C.F.R. § 3.159(b) (2002).  

As will be explained in the REMAND portion of this decision, 
at this point the Board is precluded from addressing this 
claim on the merits; however, given the favorable action 
hereinbelow, the Board is not precluded from proceeding to an 
adjudication of the appellant's petition to reopen the claim 
of service connection for the cause of the veteran's death, 
as the requirements of such authority have been satisfied.  

In any event, it is pointed out that the governing legal 
criteria provide that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2002).  

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5 (2002).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2002).  

In a June 1996 decision, the RO denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  Essentially, the RO found that the evidence 
did not show that the veteran's primary cause of the 
veteran's death, coronary artery disease, was related to a 
disability incurred or aggravated during his service.  The 
record does not reflect, nor does the appellant contend, that 
this decision was appealed.  Hence, the decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In March 1998, the appellant submitted an application to 
reopen her claim for dependency and indemnity compensation 
benefits (i.e. service connection for the cause of the 
veteran's death).  

The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the RO decision dated in 
June 1996.  Evans.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

As relevant to this claim, the newly submitted evidence 
includes statements from the Naval physician who signed the 
veteran's death certificate.  

In the most recent statement dated in April 1998, this 
physician notes that the veteran was a patient of his who had 
coronary artery disease and died of myocardial infarction and 
sudden cardiac death.  He pointed out that the veteran's 
medical records clearly showed the presence of pulmonary 
asbestosis and that, during a period of hospitalization 
shortly before his death, pulmonary function studies showed 
mild obstructive lung disease which the doctor related to the 
asbestosis.  

The physician stated that this disability should have been 
listed on the death certificate in the space provided for 
"other significant conditions contributing to death but not 
resulting in the underlying cause of death given in part 1" 
(the myocardial infarction due to coronary artery disease).  

The physician further stated that the veteran's asbestosis 
played "some role in [the veteran's] poor health status at 
the time of his death."  

The Board finds that new and material evidence has been 
received sufficient to reopen the claim of service connection 
for a psychiatric disorder.  This evidence is not only new, 
but is also material because it provides evidence that the 
veteran's death could be (in part) related to service-
connected disability.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).  

Having determined that new and material evidence has been 
added to the record, the appellant's previously denied claim 
of service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).  



ORDER

As new and material evidence has been submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death, the appeal to this extent is granted, 
subject to further action as discussed hereinbelow.  





REMAND

Again, it is asserted that service connection should be 
granted for the cause of the veteran's death.  A certificate 
of death reflects that the veteran died on April [redacted], 1996, in 
an emergency room at the Maryview Medical Center.  The 
immediate cause of the veteran's death was noted as being due 
to probable myocardial infarction, due to coronary artery 
disease.  As noted hereinabove, during the veteran's 
lifetime, service connection was established for asbestosis 
and a left ear disability.  

As also noted above, the Naval physician who signed the 
veteran's death certificate has indicated since that time 
that mild obstructive lung disease due to asbestosis should 
have been listed on the death certificate as "other 
significant conditions contributing to death but not 
resulting in the underlying cause of death" and that the 
veteran's asbestosis played "some role in [the veteran's] 
poor health status at the time of his death."  

In January 2001, the Board remanded this matter mainly for 
compliance with the notice and duty to assist provisions 
contained in VCAA.  

Among other things, the Board requested that the RO take the 
appropriate action to obtain records from Maryview Medical 
Center and the Portsmouth Naval Hospital (where he was 
apparently treated in May 1990 and shortly before his death, 
according to the Naval physician).  

In May 2001 the RO sent a letter to the appellant requesting 
treatment reports from the above-referenced facilities and 
any additional information regarding treatment received by 
the veteran that may be relevant to her claim.  

In a response statement received that same month, the 
appellant's representative indicated that all medical records 
available to support the appellant's claim had been 
submitted.  

In a statement received in late December 2002, however, the 
appellant indicated that she was in the process of obtaining 
additional medical evidence to support her claim.  

To date, no additional medical evidence has been received.  
While it is pointed out that the duty to assist is not "a 
one-way street," (see Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)), in the case the Board is of the opinion that another 
attempt to gather these records should be made.  

In addition, the Board finds that a VA medical examiner 
should be given an opportunity to review the relevant 
evidence in the claims folder and provide an opinion as to 
the nature of the relationship, if any, between any service-
connected disability and the cause of the veteran's death.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  
 
In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Maryview Medical Center in 
order to obtain copies of records of 
emergency treatment received by the 
veteran in or around April [redacted], 1996.  The 
RO should also contact the Portsmouth 
Naval Hospital in order to obtain records 
of treatment received there at any time 
from May 1990 until April 1996.   In the 
event these records are no longer 
available, documentation of that fact 
should be placed in the veteran's claims 
folder.  

2.  The RO should again take appropriate 
steps to contact the appellant and ask 
that she provide the names, addresses, 
and approximate dates of treatment for 
any VA and non-VA health care providers 
who treated the veteran following 
service.  The RO should then attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  After completion of the action 
requested hereinabove and any indicated 
development, the RO should review the 
expanded record and readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
the determination remains unfavorable to 
the appellant, both she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



